J-A26011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DOROTHY YOUNKIN, AS EXECUTRIX              :   IN THE SUPERIOR COURT OF
    OF THE ESTATE OF EDWARD BEENER             :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GEORGE BEENER, DARLEEN                     :
    BEENER,TIMOTHY SHOW AND RITA               :   No. 1802 WDA 2018
    SHOW, INDIVIDUALLY AND TRADING             :
    AS BTC DEVELOPMENTS                        :
                                               :
                                               :
    APPEAL OF: GEORGE BEENER                   :

              Appeal from the Order Entered November 30, 2018
      In the Court of Common Pleas of Somerset County Civil Division at
                        No(s): Case No. 363 Civil 2012


BEFORE: SHOGAN, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY SHOGAN, J.:                           FILED FEBRUARY 27, 2020

       Appellant, George Beener, appeals from the order1 entering a verdict

against him and in favor of Dorothy Younkin, (“Younkin”), Executrix of the

Estate of Edward Beener (“Estate”), in the amount of $104,676.00. We affirm.


____________________________________________


1 Following a nonjury trial, the trial court entered its decision on September
19, 2018. Appellant filed a timely post-trial motion, which was denied on
November 30, 2018. Appellant filed a timely appeal on December 20, 2018.
See Chalkey v. Roush, 805 A.2d 491, 496 (Pa. 2002) (where a trial has
taken place and timely post-trial motions have been filed pursuant to Rule
227.1, the appeal period does not begin to run until the trial court has issued
a decision on the post-trial motions.) In his notice of appeal, Appellant
purports to appeal from the order entered November 30, 2018. It appears
that Appellant sought to appeal the November 30, 2018 denial of the post-
J-A26011-19


       The trial court summarized the factual and procedural history of this

case as follows:

             This case began with the filing of a Praecipe for Writ of
       Summons on May 11, 2012[,] and a Complaint on October 29,
       2012, asserting claims for conversion, breach of a bailment
       agreement, replevin, and unjust enrichment. Dorothy Younkin, in
       her capacity as administrator of the Estate of Edward Beener
       (hereinafter [(“Younkin”)]), alleged that Appellant, Darlene
       Beener, Timothy Show, and Rita Show, in their individual capacity
       and trading as BTC Developments (hereinafter “Defendants”),[2]
       converted and disposed of certain pieces of heavy equipment
       previously used in mining operations, including a 1952 Marion
       Model 7400 Dragline (hereinafter [“the] Dragline”), which were
       the rightful property of the Estate of Edward Beener (hereinafter
       the “Estate”).

             After [Younkin] filed an Amended Complaint following
       Preliminary Objections, Defendants filed their Answer on April 30,
       2013, arguing, inter alia, that the Dragline had been sitting
       disused on BTC Development property since the early nineties and
       had been abandoned by the Estate by the time it was sold.
____________________________________________


trial motion despite the fact that an appeal does not properly lie from an order
denying a post-trial motion. “An appeal to this Court can only lie from
judgments entered subsequent to the trial court’s disposition of post-verdict
motions, not from the order denying post-trial motions.” Fanning v. Davne,
795 A.2d 388, 391 (Pa. Super. 2002).

      We note, however, that also on December 20, 2018, Appellant filed a
praecipe for entry of judgment. Although there is no indication in the record
that judgment was subsequently entered, we deem done that which ought to
have been done. Johnston the Florist, Inc. v. TEDCO Constr. Corp., 657
A.2d 511, 514-515 (Pa. Super. 1995) (en banc). Further, we may review an
appeal in the absence of a properly entered judgment, where as here, “the
order from which a party appeals was clearly intended to be a final
pronouncement on the matters discussed ....” Id. As such, we will consider
this appeal as being properly before our Court.

2Younkin and her husband were also part owners of BTC Developments. N.T.,
9/11/18, at 33.



                                           -2-
J-A26011-19


       Defendants admitted that the Dragline had been scrapped, but
       back in 2005,[3] nearly seven years before [Younkin] filed suit, and
       Defendants asserted that the claims were therefore barred under
       the statute of limitations.

              Thereafter, the case appears to have stalled until late 2015,
       when this [c]ourt called the case for an inactive hearing. [Younkin]
       indicated that she still wished to pursue the Estate’s claims, and
       the case was continued.         After several Case Management
       Conferences in 2016 and not much activity besides, we scheduled
       a nonjury trial for the September 2017 term of court. Defendants
       filed a Petition to Continue Non Jury Trial on August 7, 2017,
       explaining that Appellant and his son, Kevin Beener, both
       indispensable witnesses in the case, had pled guilty in a separate
       criminal case in the Western District of Pennsylvania. Both men
       had received probation, house incarceration, and house detention,
       lasting until February 2018 for Appellant and August 2018 for
       Kevin Beener. Defendants therefore requested that the nonjury
       trial be continued to the September 2018 term. We granted that
       request.

             On September 11, 2018 we conducted a nonjury trial. We
       subsequently issued a verdict in favor of [Younkin] against
       Appellant, individually, in the amount of $104,676.00,
       representing the sale proceeds of the scrapped Dragline. We ruled
       in favor of the four other Defendants, individually and trading as
       BTC Developments, against [Younkin]. This appeal followed.

Trial Court Opinion, 3/29/19, at 1-2. Appellant and the trial court complied

with Pa.R.A.P. 1925.

       Appellant presents the following issues for our review:

       1.   Did [Younkin] prove a cause of action for Conversion against
       [Appellant]?

       2.    Did [Younkin] prove a cause of action for Unjust Enrichment
       against [Appellant]?
____________________________________________


3 Although subsequent evidence established that the Dragline was scrapped
in 2008, Defendants’ April 30, 2013 answer states that it was disposed of in
2005. Answer, 4/30/13, at ¶ 19.

                                           -3-
J-A26011-19



       3.   Did [Younkin] plead a cause of action for piercing the
       corporate veil of Tri-Star Mining, Inc.[,] seeking to hold
       [Appellant] liable for the sale of the Dragline for scrap?

       4.    Did [Younkin] prove a cause of action for piercing the
       corporate veil of Tri-Star Mining, Inc. for holding [Appellant] liable
       for the sale of the Dragline for scrap?

       5.   Did [Younkin] prove a cause of action for Breach of a
       Bailment Agreement against [Appellant]?

       6.   Did [Younkin] prove a cause of action for Replevin against
       [Appellant]?

       7.    Were the causes of action for Conversion and Unjust
       Enrichment barred by the Statute of Limitations and Laches?

       8.     Had [Younkin] abandoned the Dragline?

Appellant’s Brief at 4.4

       Our standard for reviewing nonjury verdicts is as follows:

             Our appellate role in cases arising from non-jury trial
       verdicts is to determine whether the findings of the trial court are
       supported by competent evidence and whether the trial court
       committed error in any application of the law. The findings of fact
       of the trial judge must be given the same weight and effect on
       appeal as the verdict of a jury. We consider the evidence in a light
       most favorable to the verdict winner. We will reverse the trial
       court only if its findings of fact are not supported by competent
       evidence in the record or if its findings are premised on an error
       of law. However, where the issue concerns a question of law, our
       scope of review is plenary.

Ferraro v. Temple University, 185 A.3d 396, 401 (Pa. Super. 2018)

(citation omitted).


____________________________________________


4 We reordered Appellant’s Statement of Questions involved for ease of
disposition.

                                           -4-
J-A26011-19


      Appellant’s first four issues are interrelated, and as such, we shall

address them together. In his first claim, Appellant argues that Younkin failed

to prove that Appellant was liable for conversion.       Appellant’s Brief at 9.

Appellant asserts that:

      [i]n 2008, [Appellant], in his capacity as the managing director,
      officer and shareholder of Tri-Star Mining, Inc., made the decision
      to get rid of the Dragline from its permitted mining site due to
      pressure from the Federal Government and the State of Maryland
      as its presence violated Federal and State laws. It became
      inoperable and immovable in March of 1993 and remained in the
      same place until well into 2008, some 15 years! It created a risk
      to the mining permit. The disposition and sale was negotiated by
      Kevin Beener, a Tri-Star employee, who signed the sale
      agreement on August 8, 2008 for $165,000 to Kantner Iron &
      Steel, Inc. which bought it for scrap and which proceeded to cut
      it apart. . . . Neither [Appellant nor Kevin Beener] acted for
      himself but for Tri-Star which received the $165,000, deposited in
      Tri-Start’s bank account and used the funds to pay some of Tri-
      Star’s bills. [Appellant] did not receive any of that money. If any
      conversion took place, then it was by Tri-Star, not [Appellant].

Id. at 9.

      In his second issue, Appellant similarly argues that the trial court erred

in finding that he was unjustly enriched by the sale of the Dragline. Appellant’s

Brief at 11. Appellant maintains that the sale of the Dragline was by a written

agreement made by Tri-Star, and the proceeds from the sale went into Tri-

Star’s bank account, where it was used to pay some of its bills. Id. Appellant

maintains that no evidence was presented to show that the $165,000 or any

part thereof went to Appellant from either Kantner or Tri-Star or that any part

went to pay the personal bills of Appellant. Id. Instead, Appellant posits, the




                                      -5-
J-A26011-19


benefit went to Tri-Star, which then directly benefited the six shareholders of

Tri-Star, including Younkin and her husband.5 Id.

       Related to his first and second claims are Appellant’s third and fourth

issues that Younkin failed to plead or prove a “cause of action” for piercing the

corporate veil of Tri-Star to hold Appellant liable for the sale of the Dragline.

Appellant’s Brief at 11-12.           Appellant asserts that Younkin’s amended

complaint did not include a cause of action for “Piercing the Corporate Veil.”

Id. at 11. Accordingly, Appellant maintains that Younkin cannot now “save

her case by raising a cause of action that she never even pled.” Id. at 12.

Moreover, Appellant contends that Younkin failed to provide any evidence

“that the $165,000 or any part thereof went to [Appellant] from either Kantner

or Tri-Star or that any part went to pay the personal bills of [Appellant]. The

benefit went to Tri-Star which then indirectly benefited the six shareholders

of Tri-Star including Younkin and her husband.” Id. at 11. Thus, Appellant

asserts, the trial court found Appellant liable for conversion and unjust

enrichment by piercing the corporate veil and erred by doing so. Id.

       Our Court has set forth the elements of a cause of action for conversion

as follows:

              Conversion is a tort by which the defendant deprives the
       plaintiff of his right to a chattel or interferes with the plaintiff’s use
       or possession of a chattel without the plaintiff’s consent and
____________________________________________


5 The same six owners of BTC Developments were the same six shareholders
of Tri-Star Mining, Inc., including Younkin and her husband. N.T., 9/11/18,
at 44-45.

                                           -6-
J-A26011-19


       without lawful justification. A plaintiff has a cause of action in
       conversion if he or she had actual or constructive possession of a
       chattel at the time of the alleged conversion. Money may be the
       subject of conversion.

Pittsburgh Const. Co. v. Griffith, 834 A.2d 572, 581 (Pa. Super. 2003).

       In the case sub judice, it is undisputed that in 2008, Younkin was the

Executrix of the Estate of Edward Beener, and that she filed the current lawsuit

in an effort to collect missing equipment owned by the Estate. N.T., 9/11/18,

at 28, 30-31. As Executrix, she had the authority to maintain and direct the

assets of the estate. In re Estate of Westin, 874 A.2d 139, 144 (Pa. Super.

2005) (“one aspect of the fiduciary duty of the executor is to take possession

of, maintain and administer all the real and personal estate of the

decedent ....”) (quoting 20 Pa.C.S. § 3311) (internal quotation marks

omitted).    Appellant also acknowledged that the Dragline belonged to the

Estate. N.T., 9/11/18, at 110. As such, Younkin had constructive possession

of the Dragline at the time of the alleged conversion. Pittsburgh Const. Co.,

834 A.2d at 581.

       Furthermore, the evidence of record supports the conclusion that

Appellant and Tri-Star interfered with the Estate’s possession of the Dragline

without obtaining the Estate’s consent,6 and without lawful justification.

Although Appellant argues that the Dragline had to be removed from the


____________________________________________


6Appellant conceded that he did not contact anyone from the Estate prior to
having the Dragline scrapped regarding his belief that it had been abandoned.
N.T., 9/11/18, at 115.

                                           -7-
J-A26011-19


property in order to comply with federal and state law so as not to interfere

with the mining permit, there is no evidence that Appellant contacted Younkin

as the Executrix of the Estate to have her take action to remove the Dragline

from the property. Moreover, any money generated by the scrapping or sale

of the Dragline would have properly become an asset of the Estate. Those

proceeds were not paid to the Estate. Accordingly, we agree with the trial

court’s conclusion that the elements of conversion have been established.

      With regard to a cause of action for unjust enrichment, this Court has

explained:    Unjust enrichment is an equitable remedy, defined as “the

retention of a benefit conferred by another, without offering compensation, in

circumstances where compensation is reasonably expected, and for which the

beneficiary must make restitution.”    Roethlein v. Portnoff Law Assocs.,

Ltd., 81 A.3d 816, 825 n.8 (Pa. 2013).         “A cause of action for unjust

enrichment arises only when a transaction is not subject to a written or

express contract.”   Northeast Fence & Iron Works, Inc. v. Murphy

Quigley Co., Inc., 933 A.2d 664, 669 (Pa. Super. 2007). A claim for unjust

enrichment arises from a quasi-contract. “A quasi-contract imposes a duty,

not as a result of any agreement, whether express or implied, but in spite of

the absence of an agreement, when one party receives unjust enrichment at

the expense of another.” Stoeckinger v. Presidential Financial Corp. of

Delaware Valley, 948 A.2d 828, 833 (Pa. Super. 2008).

      The elements of unjust enrichment are benefits conferred on
      defendant by plaintiff, appreciation of such benefits by defendant,

                                      -8-
J-A26011-19


      and acceptance and retention of such benefits under such
      circumstances that it would be inequitable for defendant to retain
      the benefit without payment of value. Whether the doctrine
      applies depends on the unique factual circumstances of each case.
      In determining if the doctrine applies, we focus not on the
      intention of the parties, but rather on whether the defendant has
      been unjustly enriched.

      Moreover, the most significant element of the doctrine is whether
      the enrichment of the defendant is unjust. The doctrine does not
      apply simply because the defendant may have benefited as a
      result of the actions of the plaintiff.

Id.

      In concluding that Tri-Star and Appellant were unjustly enriched, the

trial court provided the following analysis:

      Appellant testified that back sometime in the early 1990s, when
      the Dragline was first moved to BTC Development properties, that
      there was an agreement that it would be scrapped. Tr. 77:18-22.
      At this time, Appellant was still serving as the administrator for
      the Estate. Pl.’s Mot. in Limine ¶¶ 5, 6. We do not find Appellant’s
      testimony credible as to the agreement to scrap the Dragline, but
      the fact remains that the Dragline was moved onto BTC
      Development properties with the apparent consent of the Estate.
      Thus we can only assume that the Estate, administered by
      Appellant at the time, made some kind of agreement with
      Appellant which resulted in the Dragline being used and stored in
      the custody of Appellant. Appellant appreciated and benefitted
      from this custody by allowing a third party, Kantner Iron & Steel,
      to access the Dragline, disassemble it, and sell it for scrap.
      Appellant then, through his business Tri-Star Mining, Inc.,
      retained all of the benefit of payment for the scrap metal and
      made no payment of value to the Estate. These facts demonstrate
      that Appellant was unjustly enriched by selling the Dragline for
      scrap.

Trial Court Opinion, 3/29/19, at 5 (internal citations omitted).

      We agree. Again, we note that neither Appellant nor Tri-Star owned the

Dragline; it was owned by the Estate. Therefore, Appellant’s claim regarding

                                      -9-
J-A26011-19


a written contract between Tri-Star and Kantner is irrelevant to this

discussion. There was no evidence of a written or express contract between

Tri-Star and the Estate regarding the Dragline and its scrapping by Kantner.

Furthermore, Appellant, through Tri-Star, obtained and retained the benefit of

the proceeds of the sale from scrapping the Dragline, although Tri-Star had

no basis on which to obtain or retain that benefit. The proceeds from the sale

of the Dragline belonged to the Estate.       Tri-Star made no payment to the

Estate for that value. Thus, Tri-Star was unjustly enriched as a result of selling

the Dragline for scrap and then keeping those assets.

      Appellant’s argument that if any conversion or unjust enrichment

occurred, it was committed by Tri-Star and not him personally, is also without

merit. We first note there is no cause of action for “piercing the corporate

veil.” “A request to pierce the corporate veil is not an independent cause of

action, but rather is a means of imposing liability established in an underlying

cause of action, such as tort or breach of contract, against another.”

Commonwealth by Shapiro v. Golden Gate National Senior Care LLC,

194 A.3d 1010, 1035 (Pa. 2018). Thus, Appellant’s argument that Younkin is

precluded from asserting a “piercing the corporate veil” claim now because

she failed to raise it as a cause of action in her Amended Complaint is without

merit.

      In addressing Appellant’s argument that the corporate veil should not

have been pierced to hold him personally liable, we consider the following


                                     - 10 -
J-A26011-19


principles. Preliminarily, we note: “Pennsylvania carries a strong presumption

against piercing the corporate veil. The corporate entity should be upheld

unless specific, unusual circumstances call for an exception.” Mark Hershey

Farms, Inc. v. Robinson, 171 A.3d 810, 816 (Pa. Super. 2017) (citation

omitted).   Our Supreme Court recently stated: “The corporate veil will be

pierced and the corporate form disregarded whenever justice or public policy

demand, such as when the corporate form has been used to defeat public

convenience, justify wrong, protect fraud, or defend crime.” Commonwealth

by Shapiro, 194 A.3d at 1035 (internal citation omitted).

      In deciding whether to pierce the corporate veil, courts are
      basically concerned with determining if equity requires that the
      shareholders’ traditional insulation from personal liability be
      disregarded and with ascertaining if the corporate form is a sham,
      constituting a facade for the operations of the dominant
      shareholder. Thus, we inquire ... whether corporate formalities
      have been observed and corporate records kept, whether officers
      and directors other than the dominant shareholder himself
      actually function, and whether the dominant shareholder has used
      the assets of the corporation as if they were his own.

Mark Hershey Farms, 171 A.3d at 816 (emphasis omitted) (citations

omitted).

      This Court’s en banc panel in Lomas v. Kravitz, 130 A.3d 107 (Pa.

Super. 2015), addressed the factors a court should consider when deciding

whether to pierce the corporate veil: “We consider the following factors when

determining whether to pierce the corporate veil: (1) undercapitalization; (2)

failure to adhere to corporate formalities; (3) substantial intermingling of

corporate and personal affairs; and (4) use of the corporate form to perpetrate

                                    - 11 -
J-A26011-19


a fraud.”   Lomas, 130 A.3d at 126 (citing Lumax Industries, Inc. v.

Aultman, 669 A.2d 893, 895 (Pa. 1995)).

      During the nonjury trial, the parties stipulated to and made part of the

record findings from the January 29, 2015 trial court opinion in another legal

matter involving Appellant, Younkin v. Beener, et al, 353 Civil 1999 (filed

January 29, 2015), wherein the Younkins claimed that Appellant was running

personal expenses through his business. N.T., 9/11/18, at 16-23, 112. In

the matter sub judice, the trial court took judicial notice of findings 5, 13, 14,

23, 24, 32, 33, 60, and 84, from that January 29, 2015 opinion. Id. at 18-

23. Those findings provided as follows:

      5.     There is no evidence that Cenneth Younkin or Dorothy
      Younkin served as a chief operating officer for the coal companies
      or that they directed the day to day activities of mining operations,
      hiring and firing employees, attending to office management and
      payroll, engaging in coal sales, marketing, contracting for and
      collections of receivable, banking relationships, establishment of
      credit lines, or purchasing of major equipment.                These
      responsibilities appear to have resided in [Appellant].

                                         ***

      13. BTC Developments is a Pennsylvania general partnership
      that was formed around 1983 by [Appellant], Timothy Show, and
      Cenneth Younkin, each being equal one third owners.

      14. The purpose of BTC Developments was to be a land holding
      company, and Tri-Star Mining was to mine the coal and other
      minerals off of the land owned by BTC Developments.

                                         ***

      23. In or about August 1994, the parties agreed that Dorothy
      Younkin, Darlene Beener, and Rita Show would become equal
      partners of BTC Developments.

                                     - 12 -
J-A26011-19



     24. The spouses were at no time engaged in the business for
     purposes of meeting and making decisions but were, for the most
     part, partners in name only.

                                        ***

     32. Both Darlene Beener and Rita Show indicated that they
     relied upon their husbands to make the decisions regarding their
     interests in BTC Developments.

     33. In that regard, Timothy Show indicated that he similarly
     trusted [Appellant] to run BTC Developments and deemed himself
     to be an employee thereof.

                                        ***

     60. The Mineral Royalty and Surface Rent Waiver Agreement
     was not executed by the three spouse partners, Dororthy,
     Darlene, and Rita, as they were never involved in the business
     affairs.

                                        ***

     84. In addition, [the Beeners and Shows] paid various legal fees
     involved in these and other legal actions from BTC [D]evelopment
     funds, which payments were improper expenses for the
     partnership.

Younkin v. Beener, et al, 353 Civil 1999 (filed January 29, 2015)

(unnumbered at 3-13). Furthermore, Appellant conceded at the nonjury trial

that he had also pled guilty to tax evasion in a separate federal case as a

result of running personal expenses through his businesses. N.T., 9/11/18,

at 112.

     In piercing the corporate veil to find Appellant personally liable, the trial

court provided the following explanation:




                                     - 13 -
J-A26011-19


             The parties were involved in previous litigation concerning
     Appellant’s alleged “freezing out” of [Younkin] and her husband,
     Cenneth Younkin, from the operation and control of the several
     businesses owned collectively by the Beeners, Younkins, and
     Shows, including Tri-Star Mining, Inc. and BTC Developments. At
     the beginning of the nonjury trial, this [c]ourt took judicial notice
     of the Memorandum and Order issued in that previous case by the
     Honorable Judge David C. Klementik on January 29, 2015,
     including specific portions read into the record for clarity. Tr. 9:6-
     8; 16:19-25:13. We did so for the purpose of avoiding the re-
     litigation of issues and facts relevant to the current case. A
     passage in Judge Klementik’s Memorandum reads as follows:

           It is clear that [Appellant] controlled the company
           operations because Timothy Show repeatedly stated
           that it was immaterial whether he agreed with
           [Appellant] or not in the way the company was
           operated, he only wanted to have employment.
           Within that meager expectation Timothy Show
           allowed [Appellant] to have free reign with the
           company operations and decisions.

     Tr. 23:1-25:13; Memorandum 27,             Jan.   29,   2015.     The
     Memorandum goes on to say that:

           [Cenneth Younkin] was expected to provide
           continuing personal guarantees for equipment loans,
           reclamation bonding increments, and other high ticket
           obligations of the closely held corporation without
           having had a full opportunity to participate as an
           officer and director through the receipt of monthly
           financial statements and sufficient information with
           which to make decisions.        Tri-Star Mining was
           essentially a one-man show and that “one man” was
           not willing to cooperate with [Cenneth Younkin].

     Memorandum 27, Jan, 29, 2015. These passages, as well as the
     testimony at trial of both [Younkin] and Appellant, demonstrate
     that Tri-Star Mining, Inc. failed to adhere to corporate formalities
     with respect to the allocation of power amongst its shareholders,
     directors, and officers, and was under the sole control of
     Appellant. Thus, we find that it is appropriate to pierce the
     corporate veil and hold Appellant individually liable for the


                                    - 14 -
J-A26011-19


      disposition and sale of the Dragline carried out by his alter ego,
      Tri-Star Mining, Inc..

Trial Court Opinion, 3/29/19, at 7-8 (footnote omitted).

      We agree with the trial court’s determination. The evidence of record

supports the conclusion that Appellant failed to adhere to corporate formalities

with respect to the allocation of power amongst its shareholders, directors,

and officers, and that the corporation was under the sole control of Appellant.

Lomas, 130 A.3d at 126.        Moreover, the evidence supports a finding of

substantial intermingling of corporate and personal affairs and use of the

corporate form to perpetuate a fraud. Id. Thus, we conclude that the trial

court did not err by finding Appellant personally liable for conversion by

piercing the corporate veil. Accordingly, Appellant is entitled to no relief on

his third and fourth issues.

      In his fifth and sixth issues, Appellant argues that no breach of bailment-

agreement action or replevin action was proven. Appellant’s Brief at 10-11.

The trial court explicitly stated that “Appellant was found liable under the

counts for conversion and unjust enrichment.” Trial Court Opinion, 3/29/19,

at 4. Thus, we agree that breach of bailment agreement and replevin were

not established, and we need not further discuss the claim.

      In his seventh issue, Appellant argues the causes of action for

conversion and unjust enrichment were barred by the statute of limitations.

Appellant’s Brief at 12. Appellant asserts that the statute of limitations for




                                     - 15 -
J-A26011-19


conversion is two years.7 Id. Appellant maintains that the Dragline was sold

for scrap on August 8, 2008. Id. Thus, the time for filing the lawsuit expired

on August 9, 2010, but was not filed until May 11, 2012. Id. Accordingly,

the statute of limitations barred a cause of action for conversion. Id. Further,

Appellant posits that the trial court erred in applying the discovery rule to the

Statute of Limitations in allowing the cause of action to proceed. Id. at 13.

Appellant maintains that Younkin had a duty to check on the status of the

Dragline, “from time to time, at least once a year.” Id. Appellant contends

that Younkin’s claim that she was not able to discover the Dragline was

missing until November 11, 2011, at which time she obtained internet service

is insufficient to establish due diligence. Id. Appellant maintains that Younkin

failed to meet the discovery rule. Id.

       We first note that Appellant failed to raise any claim regarding the

statute of limitations as to the unjust enrichment cause of action in his

Pa.R.A.P. 1925(b) statement. Thus, any claim regarding such is waived.8 See



____________________________________________


7 Notably Appellant does not make an argument regarding the applicable
statute of limitations for an unjust-enrichment cause of action.

8 We also note that although Appellant raised a claim of laches in his seventh
issue presented in his statement of questions involved, Appellant’s Brief at 4,
he makes no argument regarding such in his brief. Accordingly, we deem this
claim abandoned and waived. See Green v. Green, 69 A.3d 282, 286 n.3
(Pa. Super. 2013) (finding issues waived for failure to develop claims in
argument section of appellate brief). Moreover, even if it had been addressed
in his brief, we would deem this issue waived for failure to include it in his
Pa.R.A.P. 1925(b) statement.

                                          - 16 -
J-A26011-19


Greater Erie Indus. Development Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222, 223 (Pa. Super. 2014) (quoting Commonwealth v. Lord, 719

A.2d, 306, 309 (Pa. 1998)) (“Any issues not raised in a Pa.R.A.P. 1925(b)

statement will be deemed waived.”).

      Moreover, the statute of limitations for a cause of action for conversion

is two years. 42 Pa.C.S. § 5524(3). Thus without application of the discovery

rule, Younkin’s conversion action would be barred by the statute of limitations.

Our Supreme Court has explained:

             Generally, a cause of action accrues, and thus the applicable
      limitations period begins to run, when an injury is inflicted. Once
      a cause of action has accrued and the prescribed statutory period
      has run, an injured party is barred from bringing his cause of
      action. The running of the statute of limitations is not tolled by
      mistake, misunderstanding, or lack of knowledge.

Nicolaou v. Martin, 195 A.3d 880, 892 (Pa. 2018). “Acting as an exception

to this general rule, however, is the discovery rule, which originated in cases

where the plaintiff’s injury or its cause was neither known nor reasonably

ascertainable.”   Id.   “Accordingly, the discovery rule tolls the statute of

limitations where the plaintiff is reasonably unaware that he has been injured

and that his injury has been caused by another party’s conduct.” Id. “We

have explained that reasonable diligence is not an absolute standard but,

rather, is “what is expected from a party who has been given reason to inform

himself of the facts upon which his right of recovery is premised.”          Id.

(emphasis added).




                                     - 17 -
J-A26011-19


     [I]t is well-settled that the reasonable diligence standard is
     objective, as the question is not what the plaintiff actually knew
     of the injury or its cause, but what he might have known by
     exercising the diligence required by law. That being said, the
     objective reasonable diligence standard is sufficiently flexible ...
     to take into account the differences between persons and their
     capacity to meet certain situations and the circumstances
     confronting them at the time in question and, as such, is to be
     applied with reference to individual characteristics.

            Under this reasonable diligence standard, a plaintiff’s
     actions are examined to determine whether the plaintiff
     demonstrated those qualities of attention, knowledge, intelligence
     and judgment which society requires of its members for the
     protection of their own interest and the interest of others. It is
     the party that asserts application of the discovery rule that bears
     the burden of proving that reasonable diligence was exercised.
     Finally, as noted, because the reasonable diligence determination
     is fact intensive, the inquiry is ordinarily a question for the jury.
     Nevertheless, courts may resolve the matter at the summary
     judgment stage where reasonable minds could not differ on the
     subject.

Nicolaou, 195 A.3d at 893-894. (internal quotation marks omitted).           Our

Supreme Court further explained that “the reasonable diligence standard is

objective, examining not what the plaintiff actually knew, but what a

reasonable person facing the same circumstances confronting the plaintiff at

the time in question would have known upon the exercise of reasonable

diligence.” Id. at 894.

     The trial court addressed this issue as follows:

            The Dragline was sold for scrap on August 8, 2008.
     Ordinarily, under the applicable statute of limitations, [Younkin’s]
     claim would be barred after August 8, 2010. However, [Younkin]
     testified that she was unaware of the sale until she and her
     husband performed a Google satellite search for the Dragline in
     November 2011. [Younkin] testified that she had not been in any
     communication whatsoever with Appellant regarding the Dragline,

                                    - 18 -
J-A26011-19


      as the parties were involved in other lawsuits. She also testified
      that, because she knew the engine had been taken out of the
      Dragline, she felt certain that it was not going to be moved
      anywhere. It was only until she performed the Google satellite
      search in November 2011, noticing that historical images of the
      area from 2008 depict the Dragline, while 2009 images of the
      same area show the Dragline missing, that [Younkin] discovered
      that it had been disposed of. . . . For these reasons, we held that
      that [Younkin] did not reasonably learn of the conversion of the
      Dragline until November 2011, and thus the filing of her
      conversion claim in 2012 was timely.

Trial Court Opinion, 3/29/19, at 9-10 (internal citations omitted).

      The evidence of record establishes that prior to her discovery in

November of 2011 that the Dragline was missing, Younkin had no reason to

believe the Dragline would be moved from BTC Developments’ property,

where the parties had left it in 1993.       N.T., 9/11/18, at 31-35.   Younkin

testified that she was aware of the placement of the Dragline in 1993, and

added that the Dragline operator “walked it across [the property]. Took him

forever to get it across because it moved very slowly.”      Id. at 31.     When

Younkin became Executrix in 2002, the Dragline was still on BTC

Developments’ property. Id. at 36. Younkin testified that she believed that

the Dragline was safely placed on that property and could remain there

because she and her husband were part owners of that property. Id. at 37.

She also knew that the engines had been removed from the Dragline and

believed it could not be moved. Id. at 36. She further testified that it was

not able to be “walked off” the property. Id. at 40. It was not until she

conducted a search on Google Earth and historical satellite pictures in


                                    - 19 -
J-A26011-19


November 2011 of the BTC Developments’ property that Younkin discovered

the Dragline was on BTC Developments’ property in 2008, but not in 2009.

Id. at 39.

       Thus, utilizing the reasonable-diligence standard, we agree with the trial

court’s invocation of the discovery-rule exception to the statute of limitations.

Reasonable individuals facing the same circumstances confronting Younkin at

the time in question would have had no reason to believe that the Dragline

would be or could be moved from the property. Nicolaou, 195 A.3d at 894.9

In fact, the Dragline was not moved, but instead was disassembled and

scrapped by Kantner per the arrangement with Appellant. Younkin knew that

the Dragline had been placed on BTC Developments’ property and believed

that it safely remained there, as she and her husband were part owners of

that property. It was estate property and no one had contacted her regarding

movement or scrapping of the Dragline. N.T., 9/11/18, at 41. Furthermore,

during the period of 2008-2009, when the Dragline was scrapped, neither

Younkin      nor   her   husband    had    any     control   or   participation   in   BTC

Developments.       Id. at 46.     Additionally, neither Younkin nor her husband

received any money from the scrapping of the Dragline. Id. It was not until

Younkin used the satellite feature on her internet service that she became


____________________________________________


9 We note that Appellant incorrectly states that Younkin was required to use
“due diligence” in order to have the discovery rule invoked. Appellant’s Brief
at 13. As outlined above, the proper standard utilized is “reasonable
diligence.” Nicolaou, 195 A.3d at 893-894.

                                          - 20 -
J-A26011-19


aware that the Dragline was no longer there. Prior to that happenstance, she

had no reason to believe that the Dragline would not be where it had been

placed since 1993. Furthermore, Appellant’s arbitrary assignment of a duty

that Younkin check on the Dragline every year is baseless and unfounded.

Younkin filed the present lawsuit within two years of her discovery that the

Dragline was missing. Thus, we agree that the trial court properly invoked

the discovery rule exception to the statute of limitations. Appellant is entitled

to no relief on this claim.

        In his final issue, Appellant argues that the Dragline had been

abandoned.      Appellant’s Brief at 13.    Appellant argues that the Dragline

became inoperable in 1993 and remained in the same place until August of

2008.     Id.   Appellant asserts that after Younkin replaced Appellant as

Executrix of the Estate in 2002, she did nothing to “take charge” of the

Dragline.    Id.   Appellant maintains that “[t]he intent to abandon can be

inferred from [Younkin’s] actions.” Id. at 14. Appellant posits that “[Younkin]

did nothing at all for almost 10 years. Considering this passage of time and

inaction, a reasonable person would have concluded that the Dragline had

been abandoned.” Id. at 14.

        With regard to claims of abandonment, we note:

        Abandonment involves an intention to abandon, together with an
        act or omission to act by which such intention is apparently carried
        into effect. In determining whether one has abandoned his
        property or rights, the intention is the first and paramount object
        of inquiry, for there can be no abandonment without the intention
        to abandon. The intent to abandon is to be determined from all

                                       - 21 -
J-A26011-19


      of the facts and circumstances of the case. The question of
      whether a particular act amounts to an abandonment is generally
      one of intention. When deciding whether an object has been
      abandoned, we must consider the nature of the property, the acts
      and conduct of the parties in relation thereto and the other
      surrounding circumstances.

J.W.S. Delavau, Inc. v. Eastern America Transport & Warehousing,

Inc., 810 A.2d 672, 684 (Pa. Super. 2002) (internal citations omitted). In

evaluating whether the user abandoned the property, the court must consider

whether there was an intent to abandon the property interest, together with

external acts by which such intention is carried into effect.        Lawson v.

Simonsen, 417 A.2d 155, 160 (Pa. 1980). Mere nonuse does not amount to

abandonment. Id.; see also Buffalo Tp. v. Jones, 813 A.2d 659, 665 (Pa.

2002).

      In addressing this issue, the trial court stated:

      Appellant specifically admitted that, since [Younkin] was
      appointed to administer the Estate in 2002, he had not had any
      conversation at all with her regarding the Dragline.          Thus,
      Appellant did not provide sufficient evidence to show any intention
      on the part of [Younkin] to abandon the Estate’s property rights
      in the Dragline, nor did Appellant show any “external acts” by
      which any intention to abandon was carried into effect.
      Accordingly, we found that [Younkin] had not abandoned the
      Dragline before it was sold in 2008.

Trial Court Opinion, 3/29/19, at 8-9 (internal citations omitted).

      We agree. Appellant erroneously asserts that because of the passage

of time and Younkin’s inaction regarding the Dragline, a reasonable person

could conclude that the Dragline had been abandoned. As outlined above, our

Supreme Court has made clear that nonuse alone does not establish a claim

                                     - 22 -
J-A26011-19


of abandonment. Lawson, 417 A.2d at 160. Moreover, Appellant does not

produce any evidence that Younkin had the intent to abandon the Dragline, or

that she engaged in any external acts by which such intention was carried into

effect. At no time did Younkin directly communicate any intention to abandon

the Dragline. In fact, Appellant conceded that he did not contact anyone from

the Estate prior to having the Dragline scrapped regarding his belief that it

had been abandoned. N.T., 9/11/18, at 115. Moreover, the Dragline was on

property partially owned by Younkin.     Younkin’s behavior did not indicate

intent to abandon. Thus, we conclude there is no merit to Appellant’s claim

that the Dragline had been abandoned. Appellant is entitled to no relief on

this claim.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2020




                                    - 23 -